Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered October 5, 2004, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*566Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s untimely request for an in camera examination of the confidential informant (see People v Darden, 34 NY2d 177, 181 [1974]; People v Edwards, 95 NY2d 486 [2000]; People v Brown, 2 AD3d 1423, 1424 [2003]).
The defendant was afforded meaningful representation (see People v Henry, 95 NY2d 563, 565-566 [2000]; People v Benevento, 91 NY2d 708, 714 [1998]; People v Rivera, 71 NY2d 705, 709 [1988]; People v Anderson, 305 AD2d 611, 612 [2003]). Schmidt, J.P., Rivera, Florio and Balkin, JJ., concur.